DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Publication No.: US 2015/0131041 A1) in view of Ota (US Publication No.: US 2015/0131025 A1). 
Regarding Claim 1, Moriwaki discloses a display panel (Figures 1-6), comprising:
A first substrate, provided with a plurality of recessed portions (Figure 6, first substrate 31, recessed portions 36);
A second substrate, comprising a first metal layer (Figure 6, second substrate 21, first metal layer 24a/source signal lines, as disclosed in Paragraph 0051 disposed in the display area D);
A color photoresist layer, formed on the first substrate or the second substrate (Figure 6, color photoresist layer 32a);
A liquid crystal layer, formed between the first substrate and the second substrate (Figure 6, liquid crystal layer 50);
A plurality of photo spacers, arranged between the first substrate and the second substrate (Figure 6, photo spacers 41);
A display area, the color photoresist layer and the liquid crystal layer being arranged in the display area (Figure 6, display area D); and

A second metal layer is arranged on the second substrate in the peripheral area (Figure 6, second metal layer 26a/26b);
The second metal layer is arranged on the first metal layer (Figure 6, second metal layer 26a/26b is arranged on the first metal layer 24a/source signal lines; Paragraph 0055);
One end of the photo spacer in the peripheral area is arranged on the recessed portion; the other end of the photo spacer in the peripheral area is arranged on the second metal layer (Figure 6, one end of photo spacer 41 in a width direction is arranged on at least one recessed portion 36, and one end of photo spacer 41 in a width direction is arranged on at least one second metal layer 26b); and
The depth of the recessed portion is smaller than a doubled thickness of the second metal layer (Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second metal layer 26b, at least in the groove 28).
Moriwaki fails to disclose that one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer.
However, Ota discloses a similar display where one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer (Ota, Figure 4, photo spacer 8, first metal layer 10, first substrate 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Moriwaki to include a photo spacer in the display area as disclosed by Ota. One would have been motivated to do so for the purpose of holding a more uniform cell gap between substrate within the display region (Ota, Paragraphs 0048-0049). 

Regarding Claim 2, Moriwaki in view of Ota discloses the display panel according to claim 1, wherein the depth of the recessed portion is equal to the thickness of the second metal layer (Moriwaki, Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second metal layer 26b, at least in the groove 28).



	Regarding Claim 4, Moriwaki in view of Ota discloses the display panel according to claim 1, wherein the first substrate comprises a transparent electrode layer; and the recessed portion is arranged on the transparent electrode layer (Moriwaki, Figure 6, transparent electrode layer 34; Paragraph 0008; Paragraph 0072; Paragraph 0060). 

	Regarding Claim 6, Moriwaki in view of Ota discloses the display panel according to claim 1, wherein the first substrate comprises an alignment film layer, and the recessed portion is arranged on the alignment film layer (Moriwaki, Figure 6, alignment film layer 35).

	Regarding Claim 7, Moriwaki in view of Ota discloses the display panel according to claim 1, wherein the recessed portions are rectangular grooves arranged at intervals and/or strip-shaped grooves arranged in parallel (Moriwaki, Figure 6, recessed portions 36 are rectangular grooves arranged at intervals).

	Regarding Claim 10, Moriwaki discloses a display device (Figures 1-6), comprising a control component (Paragraph 0112; Paragraph 0120; Paragraph 0056) and a display panel (Figures 1-6), the display panel comprising: 
A first substrate, provided with a plurality of recessed portions (Figure 6, first substrate 31, recessed portions 36);
A second substrate, comprising a first metal layer (Figure 6, second substrate 21, first metal layer 24a/source signal lines, as disclosed in Paragraph 0051 disposed in the display area D);
A color photoresist layer, formed on the first substrate or the second substrate (Figure 6, color photoresist layer 32a);

A plurality of photo spacers, arranged between the first substrate and the second substrate (Figure 6, photo spacers 41);
A display area, the color photoresist layer and the liquid crystal layer being arranged in the display area (Figure 6, display area D); and
A peripheral region, the recessed portions being arranged in the peripheral area (Figure 6, recessed portions 36 are in peripheral region SL), wherein
A second metal layer is arranged on the second substrate in the peripheral area (Figure 6, second metal layer 26a/26b);
The second metal layer is arranged on the first metal layer (Figure 6, second metal layer 26a/26b is arranged on the first metal layer 24a/source signal lines; Paragraph 0055);
One end of the photo spacer in the peripheral area is arranged on the recessed portion; the other end of the photo spacer in the peripheral area is arranged on the second metal layer (Figure 6, one end of photo spacer 41 in a width direction is arranged on at least one recessed portion 36, and one end of photo spacer 41 in a width direction is arranged on at least one second metal layer 26b); and
The depth of the recessed portion is smaller than a doubled thickness of the second metal layer (Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second metal layer 26b, at least in the groove 28).
Moriwaki fails to disclose that one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer.
However, Ota discloses a similar display where one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer (Ota, Figure 4, photo spacer 8, first metal layer 10, first substrate 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Moriwaki to include a photo spacer in the display area as disclosed by Ota. One would have been motivated to do so for the purpose of holding a more uniform cell gap between substrate within the display region (Ota, Paragraphs 0048-0049). 

	Regarding Claim 11, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the depth of the recessed portion is equal to the thickness of the second metal layer (Moriwaki, Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second metal layer 26b, at least in the groove 28).

Regarding Claim 12, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the first substrate comprises a black matrix layer, and the recessed portion is arranged on the black matrix layer (Moriwaki, Figure 6, black matrix layer 33, where at least some of the recessed portions are arranged on the black matrix layer). 

	Regarding Claim 13, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the first substrate comprises a transparent electrode layer; and the recessed portion is arranged on the transparent electrode layer (Moriwaki, Figure 6, transparent electrode layer 34; Paragraph 0008; Paragraph 0072; Paragraph 0060). 

	Regarding Claim 15, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the first substrate comprises an alignment film layer, and the recessed portion is arranged on the alignment film layer (Moriwaki, Figure 6, alignment film layer 35).

	Regarding Claim 16, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the recessed portions are rectangular grooves arranged at intervals and/or strip-shaped grooves arranged in parallel (Moriwaki, Figure 6, recessed portions 36 are rectangular grooves arranged at intervals).

	Regarding Claim 18, Moriwaki in view of Ota discloses the display device according to claim 11, wherein the depth of the recessed portion is equal to the thickness of the second metal layer (Moriwaki, Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second 

Regarding Claim 19, Moriwaki in view of Ota discloses the display device according to claim 12, wherein the first substrate comprises a black matrix layer, and the recessed portion is arranged on the black matrix layer (Moriwaki, Figure 6, black matrix layer 33, where at least some of the recessed portions are arranged on the black matrix layer), and the recessed portions are rectangular grooves arranged at intervals and/or strip-shaped grooves arranged in parallel (Moriwaki, Figure 6, recessed portions 36 are rectangular grooves arranged at intervals).

Regarding Claim 20, Moriwaki in view of Ota discloses the display device according to claim 13, the first substrate comprises a transparent electrode layer; and the recessed portion is arranged on the transparent electrode layer (Moriwaki, Figure 6, transparent electrode layer 34; Paragraph 0008; Paragraph 0072; Paragraph 0060), and the recessed portions are rectangular grooves arranged at intervals and/or strip-shaped grooves arranged in parallel (Moriwaki, Figure 6, recessed portions 36 are rectangular grooves arranged at intervals).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Ota in further view of Nishida (US Publication No.: US 2014/0160413 A1).
	Regarding Claim 5, Moriwaki in view of Ota discloses the display panel according to claim 1.
Moriwaki fails to disclose that the first substrate comprises a first motherboard, and the recessed portion is arranged on the first motherboard.
However, Nishida discloses a similar display where the first substrate comprises a first motherboard, and the recessed portion is arranged on the first motherboard (Nishida, Figure 2, first substrate 10A, recessed portion is contact hole where 67 and 66 meet, first motherboard 67; Paragraph 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recessed portion as disclosed by Moriwaki to have it be disposed on the motherboard as disclosed by Nishida. One would have been motivated to do so for the purpose of connecting the motherboard to driving components on the display panel in order to form a functioning display device (Nishida, Paragraphs 0051-0053). 

Regarding Claim 14, Moriwaki in view of Ota discloses the display device according to claim 10. 

However, Nishida discloses a similar display where the first substrate comprises a first motherboard, and the recessed portion is arranged on the first motherboard (Nishida, Figure 2, first substrate 10A, recessed portion is contact hole where 67 and 66 meet, first motherboard 67; Paragraph 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recessed portion as disclosed by Moriwaki to have it be disposed on the motherboard as disclosed by Nishida. One would have been motivated to do so for the purpose of connecting the motherboard to driving components on the display panel in order to form a functioning display device (Nishida, Paragraphs 0051-0053). 

Claims 8-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Ota in further view of Hong et al (US Publication No.: US 2019/0162993 A1, “Hong”).
	Regarding Claim 8, Moriwaki in view of Ota discloses the display panel according to claim 1, wherein the second metal layer comprises a source layer and a drain layer, a channel is arranged between the source layer and the drain layer (Moriwaki, Paragraph 0051; Paragraph 0070; Paragraph 0112; Figure 16).
	Moriwaki fails to disclose that the photo spacer is arranged in a manner of crossing the channel. 
	However, Hong discloses a similar display where the photo spacer is arranged in a manner of crossing the channel (Hong, Figure 6, photo spacer 630 crosses a channel 730 of the second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photo spacer as disclosed by Moriwaki to have a specific position within the display panel as disclosed by Hong. One would have been motivated to do so for the purpose of specifically maintaining a cell gap between the first and second substrate at the transistor region (Hong, Paragraph 0104). 

Regarding Claim 9, Moriwaki discloses a display panel (Figures 1-6), comprising: 
A first substrate, provided with a plurality of recessed portions (Figure 6, first substrate 31, recessed portions 36);
A second substrate, comprising a first metal layer (Figure 6, second substrate 21, first metal layer 24a/source signal lines, as disclosed in Paragraph 0051 disposed in the display area D);
A color photoresist layer, formed on the first substrate or the second substrate (Figure 6, color photoresist layer 32a);
A liquid crystal layer, formed between the first substrate and the second substrate (Figure 6, liquid crystal layer 50);
A plurality of photo spacers, arranged between the first substrate and the second substrate (Figure 6, photo spacers 41);
A display area, the color photoresist layer and the liquid crystal layer being arranged in the display area (Figure 6, display area D); and
A peripheral region, the recessed portions being arranged in the peripheral area (Figure 6, recessed portions 36 are in peripheral region SL), wherein
A second metal layer is arranged on the second substrate in the peripheral area (Figure 6, second metal layer 26a/26b);

One end of the photo spacer in the peripheral area is arranged on the recessed portion; the other end of the photo spacer in the peripheral area is arranged on the second metal layer (Figure 6, one end of photo spacer 41 in a width direction is arranged on at least one recessed portion 36, and one end of photo spacer 41 in a width direction is arranged on at least one second metal layer 26b); and
The depth of the recessed portion is smaller than a doubled thickness of the second metal layer (Figure 6, the depth of the recessed portion is proportionally equivalent to the thickness of the second metal layer 26b, at least in the groove 28);
The first substrate comprises a black matrix layer, and the recessed portion is arranged on the black matrix layer (Moriwaki, Figure 6, black matrix layer 33, where at least some of the recessed portions are arranged on the black matrix layer);
The second metal layer comprises a source layer and a drain layer, a channel is arranged between the source layer and the drain layer (Moriwaki, Paragraph 0051; Paragraph 0070; Paragraph 0112; Figure 16); and
A protective layer covers the second metal layer (Figure 6, protective layer 25); and a support layer is arranged in an orthographic projection area that is of the photo spacer and that is on the protective layer (Figure 6, support layer 40).
Moriwaki fails to disclose that one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer.
However, Ota discloses a similar display where one end of the photo spacer in the display area is arranged on the first substrate and the other end is arranged on the first metal layer (Ota, Figure 4, photo spacer 8, first metal layer 10, first substrate 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Moriwaki to include a photo spacer in the display area as disclosed by Ota. One would have been motivated to do so for the purpose of holding a more uniform cell gap between substrate within the display region (Ota, Paragraphs 0048-0049). 

	However, Hong discloses a similar display where the photo spacer is arranged in a manner of crossing the channel (Hong, Figure 6, photo spacer 630 crosses a channel 730 of the second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photo spacer as disclosed by Moriwaki to have a specific position within the display panel as disclosed by Hong. One would have been motivated to do so for the purpose of specifically maintaining a cell gap between the first and second substrate at the transistor region (Hong, Paragraph 0104). 

Regarding Claim 17, Moriwaki in view of Ota discloses the display device according to claim 10, wherein the second metal layer comprises a source layer and a drain layer, a channel is arranged between the source layer and the drain layer (Moriwaki, Paragraph 0051; Paragraph 0070; Paragraph 0112; Figure 16).
	Moriwaki fails to disclose that the photo spacer is arranged in a manner of crossing the channel. 
	However, Hong discloses a similar display where the photo spacer is arranged in a manner of crossing the channel (Hong, Figure 6, photo spacer 630 crosses a channel 730 of the second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photo spacer as disclosed by Moriwaki to have a specific position within the display panel as disclosed by Hong. One would have been motivated to do so for the purpose of specifically maintaining a cell gap between the first and second substrate at the transistor region (Hong, Paragraph 0104). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871